
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 155
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Filner (for
			 himself, Mr. Bilbray,
			 Mr. Honda,
			 Mr. Issa, and
			 Mr. Scott of Virginia) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Filipino American Heritage
		  Month and celebrating the heritage and culture of Filipino Americans and their
		  immense contributions to the Nation.
	
	
		Whereas the first Filipinos to set foot in North America
			 arrived in the Morro Bay area, of what is now known as San Luis Obispo,
			 California, on board the Manila-built galleon ship Nuestra Senora de Esperanza
			 under the command of Spanish Captain Pedro de Unamuno;
		Whereas the first permanent Filipino settlement in North
			 America was established in 1763 in Saint Malo, Louisiana;
		Whereas Filipino Americans have been a part of the
			 American experience and have remained resolute and steadfast in the face of
			 many difficult times and challenges;
		Whereas 2,900,000 Americans of Philippine ancestry
			 currently live in the United States and more than 250,000 American citizens
			 live in the Philippines;
		Whereas Filipino Americans have made substantial
			 contributions to American society in the arts, sciences, music, and
			 literature;
		Whereas brave and courageous Filipinos and Filipino
			 Americans such as the 250,000 Filipinos fought under the United States flag
			 during World War II to protect and defend this country;
		Whereas the values and traditions of Filipino Americans
			 have had a positive impact upon American society; and
		Whereas it is essential to promote the understanding,
			 education, and appreciation of the history and culture of Filipino Americans in
			 the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 celebration of Filipino American Heritage Month;
			(2)honors the
			 heritage and culture of Filipino Americans and their immense contributions to
			 the life of this Nation; and
			(3)urges the people
			 of the United States to observe Filipino American Heritage Month with
			 appropriate programs and activities.
			
